Citation Nr: 0619659	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and G.B. 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from May 1945 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In May 2006, the veteran testified before the 
undersigned Veterans Law Judge. 

In June 2006, the undersigned Veterans Law Judge granted the 
veteran's motion, filed through his representative, to 
advance this appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected low back disability, 
described as sacralization of L-5 with limitation of 
extension and flexion, is of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.  


CONCLUSION OF LAW

The veteran is unemployable as a result of his service-
connected disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities of one or both of the lower extremities 
may be considered as one disability in applying the 
provisions of § 4.16(a).  In this case, the veteran's only 
service-connected disability is a low back disability.  The 
disability is rated as 50 percent disabling.  Thus, the 
veteran does not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Here, the veteran submitted a statement to the RO in March 
2004 in which he contended that he was unemployable, 
apparently due to his service-connected low back disability.  
In a June 2004 rating decision, the RO denied the veteran's 
claim of entitlement for a TDIU.  Thereafter, in October 
2004, the RO received a formal application (VA Form 21-8940) 
for TDIU.  In his application, the veteran reported that he 
had last worked in 1982 as a service station manager, that 
his highest level of education was the 8th grade, and that he 
had not received any other training or education.  

In a report of July 2003 VA examination, the veteran was 
noted to complain of low back pain when riding in a car, with 
sitting or with standing.  The pain was reported as radiating 
into the left lower extremity.  Clinical evaluation revealed 
limited range of flexion and an inability to extend or 
rotate.  Functionally, the veteran was noted as being 
dependent in most activities such as bathing and dressing of 
the lower body and donning and doffing his shoes and socks.  
At the time of examination, the veteran was able to don his 
shirt.  The veteran was noted to have severe limitations in 
the lumbar spine.  

A report of April 2004 VA examination notes the examiner's 
finding of severe pain in the veteran's low back with all 
movements.  The examiner also indicated that the daily 
chronic nature of the low back pain essentially rendered the 
veteran without motion in the lumbar spine secondary to pain.  
Radiographic studies revealed degenerative disc disease at 
multiple levels with arthritic spurring.  The examiner 
further opined that while the veteran did not have ankylosis 
of the lumbar spine, the effective range of motion due to 
pain would be comparable to ankylosis.  

In the instant case, as range of motion of the veteran's 
lumbar spine is best described as being ankylosed due to 
pain, and because of the severe nature of the pain, the Board 
finds that the veteran cannot secure or follow a 
substantially gainful occupation requiring any bending, or 
for that matter lifting or standing.  It is also evident that 
the veteran lacks skills or education beyond what is required 
for employment in jobs that place physical demands on the 
musculoskeletal system.  The pain in his back effectively 
precludes the sort of employment the veteran has experience 
in performing.  Given his vocational and educational 
experiences, and with reasonable doubt resolved in the 
veteran's favor, total disability for compensation based on 
unemployability of the veteran is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


